Citation Nr: 1508742	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an earlier effective date, prior to February 15, 2012, for the grant of service connection for hearing loss.

2.  Entitlement to an earlier effective date, prior to February 15, 2012, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In February 2013, the Veteran testified before a Decision Review Officer (DRO).  In December 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcripts are of record and have been reviewed.


FINDINGS OF FACT

1.  On February 15, 2012, the Veteran submitted a claim of entitlement to service connection for a hearing loss disability and tinnitus.

2.  The RO granted separate awards of service connection for hearing loss and tinnitus in a November 2012 rating decision, effective February 15, 2012.

3.  The Veteran made no submission to VA prior to February 15, 2012, which may be construed as formal or informal claims for service connection for a hearing loss disability and tinnitus.  No such submission demonstrated an intent to apply for benefits for a hearing loss disability and/or tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 15, 2012, for the grant of service connection for a hearing loss disability are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(a), (b) (2014).

2.  The criteria for an effective date prior to February 15, 2012, for the grant of service connection for tinnitus are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has fulfilled the above requirements in this case for the claims adjudicated herein.  The earlier effective date claims adjudicated herein are downstream of grants of service connection for the claimed disabilities, arising as they do from the Veteran's disagreement with the effective dates assigned with the grants of service connection for the disabilities by RO rating actions in November 2012, as noted in the Introduction to this decision, supra.  VCAA notice concerning the downstream effective date element of the service connection claims is not required. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The courts have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) (2014) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved.  In this case, the AOJ has issued an SOC as to each of these earlier effective date issues.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearing and Board videoconference hearing, the DRO and VLJ noted the elements of the claims that were lacking to substantiate the claims of earlier effective dates for service connection.  The Veteran was assisted at the hearings by an accredited representative from the Disabled American Veterans.  The representative, the DRO, and the VLJ asked questions to ascertain the extent of any evidence that the Veteran may have filed a claim earlier than February 15, 2012.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for earlier effective dates.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2014). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2014).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim. 38 C.F.R. § 3.155(c) (2014). 

Where the law and not the facts are determinative of a denial in a claim for VA benefits, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran asserts that he is entitled to an effective date prior to February 15, 2012, for the award of service connection for hearing loss and tinnitus.  As there is considerable overlap in the applicable evidence for these claims, the Board will discuss and analyze the two claims together.

A November 2012 rating decision granted service connection for hearing loss and tinnitus, effective February 15, 2012.  In a February 2013 DRO hearing, the Veteran testified that he first filed a claim for hearing loss and tinnitus in 1969.  He stated that he was later notified, by phone, that his claims were denied.  The Board notes that in January 1969, the Veteran filed a claim for a back disability that was granted in a July 1969 rating decision.  The Veteran's claims file contains no documentation, either formal or informal, of the Veteran's claims for service connection for hearing loss and tinnitus, or any denial of such claims.  Additionally, the Board notes that during his DRO hearing, the DRO officer wondered "if maybe you were trying to get treatment back then and maybe they turned you down."  The Veteran answered "Oh, I know I was... And it wasn't compensation, it was treatment... And they denied [my request for treatment]."

Even though the Veteran seemed to admit that back in 1969, it was not his claims for service connection for hearing loss and tinnitus that were denied, just treatment, in a December 2013 videoconference hearing, the Veteran and his spouse testified that in January 1969, he filed claims for service connection for hearing loss and tinnitus, in addition to his back.  

Turning to the merits of the claim, there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The presumption of regularity applies to procedures at the VA regional offices.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Given the presumption of regularity that applies to VA operations, had the Veteran contacted the VA, or filed a claim for service connection for hearing loss and tinnitus prior to November 2012, a record of that communication or claim would have been associated with the claims file in the ordinary course of business. The statements and testimony, by the Veteran and his spouse, standing alone, are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).  Under the presumption of regularity, the absence of documentation may be taken as proof that that the Veteran did not file claims for service connection for hearing loss and tinnitus prior to November 2012.

In the absence of formal or informal claims for entitlement to service connection for hearing loss and tinnitus prior to November 2012, the Board finds that the preponderance of the evidence is against the Veteran's claims for earlier effective dates for service connection for hearing loss and tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

ORDER

Entitlement to an earlier effective date, prior to February 15, 2012, for the grant of service connection for hearing loss, is denied.

Entitlement to an earlier effective date, prior to February 15, 2012, for the grant of service connection for tinnitus, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


